OPINION OF THE COURT
Per Curiam.
By decision and order of this Court, dated July 31, 1998, as amended August 10, 1998, the respondent was immediately suspended from the practice of law, pursuant to 22 NYCRR 691.4 (l) (1) (i), until further order of the Court, upon a finding that he is guilty of professional misconduct immediately threatening the public interest in that he failed to re-register *65as an attorney with the Office of Court Administration and failed to submit a written answer to allegations of professional misconduct. That order also directed the Grievance Committee to institute and prosecute a disciplinary proceeding against the respondent and referred the issues to John P. Clarke, Esq., as Special Referee, to hear and report.
The Grievance Committee now moves for a default judgment against the respondent on the ground that he has failed to serve and file with the Court an answer to the petition.
The decision and order of this Court directed the respondent to serve an answer within 10 days after his receipt thereof. The respondent was personally served with that decision and order on August 12, 1998. To date, the respondent has failed to serve an answer to the petition, has not contacted the Grievance Committee, and has not requested or been granted an extension of time to answer by this Court or the Special Referee.
Based on the foregoing, the respondent is in default and the charges against him must be deemed established. The Grievance Committee’s motion to impose discipline upon the respondent on the basis of his default is, therefore, granted. The respondent is disbarred on default and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, S. Miller, O’Brien and Ritter, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Chester Henlin, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, Chester Henlin is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving *66to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.